ON MOTION EOR REHEARING.
Within the time allowed under the rules of the court, the defendants in error filed a motion for rehearing, upon several grounds. All of these grounds insist that the court overlooked certain decisions or a part of the record. None of them have any merit. One complains that the court overlooked that portion of the record where it is shown that W. M. Eogers, owner of the land sold, prior to the sale had conveyed the land to his wife, and that under the decision of this court in McDowell v. Mc-Murria, 107 Ga. 812 (33 S. E. 709, 73 Am. St. E. 155), the title passed out of Eogers, and therefore at the time of his application for homestead in such land he had no title. Unfortunately this point was not expressly ruled upon. On considering the motion for rehearing we are now considering the question, and find from the record that prior to the sale of the land under the fi. fa., and prior to the application for homestead, Mrs. Eogers reconveyed the land to her husband, W. M. Eogers. Therefore, when W. M. Eogers made application for homestead, he had title to the land and could properly and legally acquire a homestead therein.
Movants reiterate the contention that at the time of the sale no plat had been made by the surveyor and recorded by the owner as required by law. We have already ruled on this question, holding that the applicant for homestead had fifteen days from the date of his application within which to file a plat and have the same recorded, and that in this case the record shows that the plat was filed and recorded within fifteen days. Under the law, when that is done the homestead is legally set aside as completely as if the plat had been filed with the application. If the rule were otherwise, in many instances it would be useless to allow the ap*149plicant fifteen days, because his property might be swept away from him in less time.
Movants request that this court so modify its judgment' that the same may not prejudice them on the final trial of the case; and so that they will not be prohibited from contesting the validity of the homestead on other grounds. Our ruling goes no further than the assignment of error, which was a complaint that the court erred in refusing to grant an interlocutory injunction. The rulings should have no bearing on the final trial, further than to direct the court on the principle of law involved before us now.